EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Faisal Abou-Nasr on 2/3/22.
The application has been amended as follows: 
Cancel claim 25; and
Amend claim 1 and 23:
1.	A system for surgical training, comprising: 
a surgical training tool, the surgical training tool including one or more fiducials; 
a support structure for receiving the surgical training tool to constrain manipulation of the surgical training tool within a volume; 
at least two off-tool detectors configured to detect the position of the one or more fiducials within the volume; 
at least one processor in communication with the at least two off-tool detectors; 
a tool path generated by the at least one processor based on the detected position of the one or more fiducials; 
a virtual rendering of the surgical training tool in a virtual operative environment, the virtual rendering of the surgical training tool being visually observable via a display device, an operative task being performed within the virtual operative environment utilizing the virtual surgical training tool presented by the display device, the virtual surgical training tool being manipulated based on the tool path; and 
at least one time, space, and event based task path generated and graphically represented by the at least one processor based on the tool path, the at least one task path describing a path of the virtual surgical training tool in the virtual operative environment, the at least one task path including a plot of position coordinates of the virtual surgical training tool relative to position coordinates of one or more structures being operated on by the virtual surgical training tool in the virtual operative environment over graphically represented plot of the position coordinates of the virtual surgical training tool relative to the position coordinates of one or more structures being operated on by the virtual surgical training tool in 2Application No. 14/896,166 Response to the Office Action dated 04/05/2021 the virtual operative environment over time, wherein the time-indexed events include at least a first event and a second event each comprising a performed operative task and/or detected error, wherein a first time interval for the first event requires a first set of spatial boundaries for the at least one task path and a second time interval for the second event requires a second set of spatial boundaries for the at least one task path that is different from the first set of spatial boundaries, and wherein a first error threshold is established for the first time interval and a second error threshold is established for the second time interval;
wherein the markings are distinguishable from the plot of the position coordinates.

23.	A system for surgical training, comprising: 
a surgical training tool, the surgical training tool including one or more fiducials; 
a collapsible support structure for receiving the surgical training tool to constrain manipulation of the surgical training tool within a volume, the collapsible support structure including a top surface and a bottom surface connected to one another by cross bars in a scissor-like arrangement, wherein the cross bars are configured to actuate the top surface towards the bottom surface when the cross bars are transitioned from an open position to a closed position; 
at least two off-tool detectors configured to detect the position of the one or more fiducials within the volume; 
at least one processor in communication with the at least two off-tool detectors; 
a tool path generated by the at least one processor based on the detected position of the one or more fiducials; 
a virtual rendering of the surgical training tool in a virtual operative environment, the virtual rendering of the surgical training tool being visually observable via a display device, an operative task 
at least one time, space, and event based task path generated and graphically represented by the at least one processor based on the tool path, the at least one task path describing a path of the virtual surgical training tool in the virtual operative environment, the at least one task path including a plot of position coordinates of the virtual surgical training tool relative to position coordinates of one or more structures being operated on by the virtual surgical training tool in the virtual operative environment over time, the at least one task path further including time-indexed events based on the tool path, wherein the time-indexed events include performed operative tasks and detected errors indicated with markings at respective x, y, and z coordinates relative to time on the at least one task path in addition to a graphically represented plot of the position 6Application No. 14/896,166Response to the Office Action dated 04/05/2021coordinates of the virtual surgical training tool relative to the position coordinates of one or more structures being operated on by the virtual surgical training tool in the virtual operative environment over time, wherein the time-indexed events include at least a first event and a second event each comprising a performed operative task and detected error, wherein a first time interval for the first event requires a first set of spatial boundaries for the at least one task path and a second time interval for the second event requires a second set of spatial boundaries for the at least one task path that is different from the first set of spatial boundaries, and wherein a first error threshold is established for the first time interval and a second error threshold is established for the second time interval;
wherein the markings are distinguishable from the plot of the position coordinates.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-16, 23 and 26-27 are allowed as amended above.  The arguments set forth in the Appeal Brief filed 12/8/21 overcome the previous rejections under 35 USC 103 mailed on 4/5/21.  Therefore, the claims overcome all previous pending rejections and are in condition for allowance. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL whose telephone number is 571-272-0996.  The examiner can normally be reached on M-F, regular business hours.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/
Primary Examiner, Art Unit 3715